OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response of 09 December 2021 has been noted and considered. The applicant’s assignee change is acknowledged. The amended drawing figures 1.2 and 1.3 have overcome the refusal under 35 U.S.C. 112 (a) and (b). The refusal under 35 U.S.C. 112(a) and (b) is hereby withdrawn. As well, the amendment to the title has overcome the specification objection. 

However, the remarks and amendments did not overcome the refusal under 35 U.S.C. 102. 

Applicant’s Argument

The applicant’s argument relies solely upon the assertion that a large unitary mouthpiece feature is found solely in the claimed design, and is not supported by the prior art. The applicant adds that the inclusion of the large unitary mouthpiece feature is motivated by a difference in the battery, as well as in order to increase the comfort of the user. The applicant asserts that this represents a substantial difference between the prior art and the claimed design.

The examiner does not find this argument persuasive for two reasons. First, the large unitary mouthpiece feature is in fact shown by the HushMe prior art reference, as shown by the below illustration excerpt which was included in the original non-final refusal under 35 U.S.C. 102(a)(1). (See illustration excerpt below)

    PNG
    media_image1.png
    822
    1752
    media_image1.png
    Greyscale


Another example from the same video included in the NPL reference cited by the examiner which also clearly shows the large unitary mouthpiece feature:


    PNG
    media_image2.png
    345
    764
    media_image2.png
    Greyscale


The illustration the applicant uses in order to demonstrate the lack of the large unitary mouthpiece feature in the prior art shows an entirely different design than that disclosed in the prior art relied upon in the examiner’s refusal, and appears to be drawn from the prototype drawings in a different NPL reference the examiner included along with the refusal. The examiner acknowledges a number of differences between this prototype, dated 2017, and the claimed design. However, the HushMe design relied upon in the 

    PNG
    media_image3.png
    280
    543
    media_image3.png
    Greyscale

(Excerpted from applicant’s argument)

Furthermore, the applicant’s argument justifying the importance of this feature is entirely based on the utilitarian or functional considerations of the feature, and therefore is also found non-persuasive on these merits. The comfort of the user, and the accommodation of the battery, are not ornamental considerations and therefore have no weight in the patentability of a design claim.

Therefore the refusal under 35 U.S.C. 102(a)(1) is maintained.

The claim is now finally refused as follows.

Objection – Claim

The claim statement is objected to, as the title is stated inconsistently. As the applicant has amended the title of the claim to read “Headset for Telephones and Microphones”, which is an acceptable title. However, the applicant has not amended the claim statement to reflect the change in title. Therefore for consistency, the claim must be amended to read:

--CLAIM:
The ornamental design for a headset for telephones and microphones as shown and described.--

Claim Refusal – 102
 
The claim is finally refused under 35 U.S.C. 102(a)(1) as being anticipated by the HushMe Voice Mask Device because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
The appearance of HushMe Voice Mask Device is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
 
Both designs show a bulky headset device with small, connected earbud earphones, with two flat rear straps for the purpose of suspension from the wearer, and with a large front mask portion with a central seam. 

    PNG
    media_image4.png
    702
    767
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    433
    671
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    822
    1752
    media_image6.png
    Greyscale

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d. 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).
 
Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra. Further, though differences appear in the color and surface ornamentation of the two designs, it is well established that patentability of design may not rest on color alone. In re Cohn 464 O.G. 481; 27 USPQ 412 (1935), In re Iknayan et. Al. 124 USPQ 507 (1960)
 
Under this standard, the appearance of HushMe Voice Mask Device is substantially the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is 11 March 2020, the earliest public availability date of the HushMe Voice Mask Device reference is 12 January 2018, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. Furthermore, despite the establishment of common ownership by the assignee, the HushMe Voice Mask Device falls outside the 35 U.S.C. 102(b)(1) exemption period of one year prior to filing.
Accordingly, the refusal under U.S.C. 35 102 is proper. 

Conclusion
The claim stands finally refused under 35 U.S.C. 102(a)(1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions


Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922